No. 13735
        IN THE SUPREME COURT OF THE STATE OF MONTANA




WILSHIRE INSURANCE COIqTANY
a California Corporation, and
GENE STREITZ,
                    Petitioners and Respondents,
                     and Cross-Appellant,


JANICE S. CARRINGTON, Justice of the
Peace, Missoula County, Montana,
                    Respondent and Appellant.


Appeal from:   District Court of the Fourth Judicial District,
               Honorable Edward Dussault, Judge presidinq.
Counsel of Record:
   For Appellant:

       Robert L. Deschamps 111, argued, County Attorney,
        Missoula, Montana
  For Respondents:
       Skelton and Knight, Missoula, Montana
       Robert Skleton argued, Missoula, Montana


                                 Submitted:       October 3, 1977
                                     Decided :   OCT 2 4   1i
                                                            9Q
M r . J u s t i c e John Conway Harrison d e l i v e r e d t h e Opinion
of t h e Court:


       P e t i t i o n e r s , Wilshire Insurance Company (Wilshire)

and Gene S t r e i t z , respondents h e r e i n , brought an a c t i o n f o r

a w r i t of mandamus seeking t o r e q u i r e a p p e l l a n t Missoula

County J u s t i c e of t h e Peace J a n i c e S. Carrington, t o accept

respondents' b a i l bonds.          Following a hearing t h e d i s t r i c t ,

Missoula County, granted t h e requested w r i t and i n a d d i t i o n

awarded $175 i n damages and a t t o r n e y f e e s of $500 t o respon-

dents.

       Appellant t h e r e a f t e r moved f o r an amendment of judgment

seeking t o have t h e award of damages and a t t o r n e y f e e s d e l e t e d .

The c o u r t amended t h e judgment by d e l e t i n g t h e award of

a t t o r n e y f e e s only.   Appellant appeals from t h e amended

judgment.        ~espondents'crossappeal from t h a t p o r t i o n of t h e

c o u r t ' s order denying a t t o r n e y f e e s has been abandoned on

t h i s appeal.

       Wilshire i s a C a l i f o r n i a Corporation authorized by t h e

Montana S t a t e Commissioner of Insurance t o do business i n

Montana a s a commercial s u r e t y .        S t r e i t z i s a l i c e n s e d agent

of Wilshire.         They have provided b a i l bonds f o r c r i m i n a l

defendants i n t h e c o u r t of J u s t i c e Carrington f o r some time.

On a t l e a s t one occasion p r i o r t o t h e present c a s e , respondents

were d i r e c t e d i n w r i t i n g t o pay over a bond immediately upon

t h e bonded defendant's f a i l u r e t o appear, and were advised i t

was J u s t i c e Carrington's policy t h a t t h i s be done i n f u t u r e

cases.
        On December 8, 1976, respondents supplied b a i l bonds

i n t h e amount of $2000 on each of two c r i m i n a l defendants.

Before bonding out of j a i l , defendants were n o t i f i e d by t h e

s h e r i f f t o appear on t h e morning of December 9, 1976.

Defendants f a i l e d t o appear.            J u s t i c e Carrington immediately

e n t e r e d an order f o r f e i t i n g t h e bonds and o r a l l y n o t i f i e d

respondents t h e bonds were immediately due and payable.

Respondents advised t h e money would be paid by 4:00 p.m.

on December 10.           However, no payment was made.                  Thereafter,

J u s t i c e Carrington and William Monger, Missoula County J u s t i c e

of t h e Peace, Division 2, entered o r d e r s d i r e c t i n g t h e s h e r i f f

t o accept no f u r t h e r bonds from respondents.

        S t r e i t z received no w r i t t e n n o t i c e of t h e f o r f e i t u r e

u n t i l December 13.        L a t e r t h a t day, he unsuccessfully attempted

t o o b t a i n J u s t i c e Carrington' s approval f o r two a d d i t i o n a l

bonds, thereby f a i l i n g t o c o l l e c t a t l e a s t $175 i n bonding

fees.        This a c t i o n f i l e d on December 14 ensued.             Respondents

have n o t y e t paid t h e $4000 i n f o r f e i t e d bonds.

        The i s s u e s presented on t h i s appeal a r e :

        1. May a Montana j u s t i c e of t h e peace court o r d e r t h a t

f o r f e i t e d s u r e t y bonds be paid immediately?

        2.     May such c o u r t r e f u s e t o accept f u r t h e r bonds from

a s u r e t y u n t i l i t s previously f o r f e i t e d bonds a r e paid?

        I s s u e 1.   Immediate payment upon f o r f e i t u r e .

        The exclusive procedure t o be followed upon a f a i l u r e of

an accused t o appear i n c o u r t o r otherwise comply w i t h t h e

c o n d i t i o n s of t h e b a i l bond i s prescribed by s e c t i o n s 95-1116

and 95-1117, R.C.M.            1947:
        "95-1116. Conditions of b a i l               -   when performed         -   when
        n o t performed.



                "(b) I f t h e accused does n o t comply with t h e
        c o n d i t i o n s of t h e b a i l bond, t h e c o u r t having
        j u r i s d i c t i o n s h a l l e n t e r an order d e c l a r i n g t h e
        b a i l t o be f o r f e i t e d .

                " I f such f o r f e i t u r e i s declared by a d i s t r i c t c o u r t ,
        n o t i c e of such order of f o r f e i t u r e s h a l l be mailed
        forthwith by t h e c l e r k of t h e c o u r t t o t h e accused and
        h i s s u r e t i e s a t t h e i r l a s t known address.

               " ( c ) I f a t any time within t h i r t y (30) days
        a f t e r t h e f o r f e i t u r e t h e defendant o r h i s b a i l appear
        and s a t i s f a c t o r i l y excuse h i s negligence o r f a i l u r e
        t o comply w i t h t h e conditions of t h e b a i l , t h e c o u r t ,
        i n i t s d i s c r e t i o n , may d i r e c t t h e f o r f e i t u r e of t h e
        b a i l t o be discharged upon such terms a s may be j u s t .

               " I f such f o r f e i t u r e i s declared by a d i s t r i c t
        c o u r t and i f t h e f o r f e i t u r e i s n o t discharged a s
        provided i n t h i s s e c t i o n , t h e c o u r t s h a l l e n t e r judg-
        ment f o r t h e s t a t e a g a i n s t t h e accused and h i s s u r e t i e s
        f o r t h e amount of t h e b a i l and t h e c o s t s of t h e pro-
        ceedings. 11

        "95-1117.         Disposition of judgment and execution.



                " ( c ) When judgment i s entered i n favor of t h e
        s t a t e and a g a i n s t t h e s u r e t i e s o r t h e s u r e t y company
        o r when t h e f o r f e i t u r e has n o t been discharged, execu-
        t i o n may be issued a g a i n s t che s u r e t i e s o r t h e s u r e t y
        company i n t h e same manner a s executions i n c i v i l
        actions. It

        Appellant t a k e s t h e p o s i t i o n t h e s t a t u t o r y scheme i s of

dual a p p l i c a t i o n .   That i s , t h e s t a t u t e s d i s t i n g u i s h between

d i s t r i c t c o u r t s and o t h e r c o u r t s , such a s j u s t i c e c o u r t s , holding

t h e former t o a s t r i c t e r standard of w r i t t e n n o t i f i c a t i o n of

f o r f e i t u r e and a t h i r t y day "waiting period" during which t h e

f o r f e i t u r e may be discharged, p r i o r t o automatic e n t r y of

judgment and an ensuing execution.                        J u s t i c e c o u r t s , she argues,

a r e s u b j e c t t o no such r e s t r i c t i o n s , and need only e n t e r an

order of f o r f e i t u r e upon noncompliance a s a precondition t o

immediate payment of the face amount of t h e bond.                             W find
                                                                                 e

such a p o s i t i o n untenable.
                                                                                       .I   '

        W hold s t a t u t o r y procedures d e t a i l e d i n s e c t i o n s %-I116
         e

and 95-1117 a r e equally a p p l i c a b l e t o bond f o r f e i t u r e proceedings

i n 3ustice courts.             A order r e q u i r i n g imrnedia k payment on t h e
                                 n

f o r f e i t e d bond i s tantamount t o an immediate and automatic

judgment n o t provided f o r by s t a t u t e .              Such a procedure would

a f f o r d j u s t i c e c o u r t s broad powers and an unlimited range of

d i s c r e t i o n not enjoyed by d i s t r i c t c o u r t s .      W note i n t h i s
                                                                       e

regard t h a t d i s t r i c t c o u r t s , a s c o n t r a s t e d with j u s t i c e c o u r t s ,

a r e c o u r t s of record s t a f f e d by judges p r o f e s s i o n a l l y t r a i n e d

i n the p r a c t i c e and p r i n c i p l e s of law and l e g a l procedure.                   Such

judges a r e , by v i r t u e of s e c t i o n s 95-1116 and 95-1117, h e l d t o

a standard of a c c o u n t a b i l i t y .      Such a standard i s no l e s s

'applicable t o j u s t i c e c o u r t s .

        Referring t o v a r i o u s p r i n c i p l e s and s t a t u t e s p e r t a i n i n g

t o c o n t r a c t law, a p p e l l a n t maintains a s u r e t y bond i s i n t h e

n a t u r e of a c o n t r a c t .   Contractual terms, i f capable of being

performed i n s t a n t l y , must be so performed.                   While a bond i s i n

t h e n a t u r e of a c o n t r a c t , a procedure f o r f o r f e i t u r e and en-

forcement mandated by s t a t u t e i s exclusive and must be followed.

See: 8 Am Jr 2d B a i l and Recognizance, 5 5 139, e t . s e q .                            Appellant's

argument i n t h i s regard i s without merit.

        F i n a l l y , a p p e l l a n t o f f e r s p o l i c y reasons i n support of

her position.           She argues t h e t r a d i t i o n a l procedure whereby de-

fendants charged with minor offenses t y p i c a l l y f o r f e i t bonds i n

j u s t i c e c o u r t , i n l i e u of an appearance, would be f r u s t r a t e d

and s u b s t a n t i a l delay i n t h e a d m i n i s t r a t i o n of j u s t i c e would

r e s u l t from imposition of t h e requirements of s e c t i o n s 95-1116

and 95-1117.           This argument i s n o t compelling.                   The Revised

Commission Comment t o s e c t i o n 95-1103, R.C.M.                      1947, i n d i c a t e s

t h e procedure f o r determination, acceptance and f o r f e i t u r e of
b a i l f o r c e r t a i n minor offenses i s t o be d i s t i n g u i s h e d from

t h e f o r f e i t u r e procedures o u t l i n e d i n s e c t i o n s 95-1116 and

95-1117.        The u s u a l l y speedy f o r f e i t u r e procedure advocated

by a p p e l l a n t i s i n no manner impaired by our holding i n t h i s

case.

        I s s u e 2. Refusal t o accept f u r t h e r bonds.

        Relying primarily upon broad t e x t u a l a u t h o r i t y , a p p e l l a n t

a s s e r t s a j u s t i c e c o u r t has t h e d i s c r e t i o n t o r e f u s e a s u r e t y ' s

tendered bonds, although t h a t s u r e t y i s authorized t o do

business by t h e s t a t e commissioner of insurance and has i n

a l l o t h e r r e s p e c t s complied with s t a t u t e s r e g u l a t i n g t h e b a i l

bond bus i n e s s   .
        A r t i c l e 11, Section 21, 1972 Montana C o n s t i t u t i o n

s p e c i f i c a l l y provides :

        " A l l persons s h a l l be b a i l a b l e by s u f f i c i e n t
        s u r e t i e s except f o r c a p i t a l o f f e n s e s , when t h e
        proof i s evident o r the presumption g r e a t . 1'
        (Emphasis added. )

I n a d d i t i o n , s e c t i o n 40-4501, R.C.M.         1947, provides, i n p a r t :

        "A s u r e t y i n s u r e r authorized a s such under t h i s
         code s h a l l have t h e power t o b-ecome t h e s u r e t y
        on bonds and undertakings required by law                    *.I1   **
        (Emphasis added.)

        W hold t h a t t h e above provisions, taken s e p a r a t e l y o r
         e

t o g e t h e r , mandate approval by c o u r t s of a l l bonds o f f e r e d by

those commercial s u r e t i e s properly authorized t o do business

in this state.

        Here, i t i s n o t disputed t h a t respondents were i n com-

p l i a n c e with t h e p e r t i n e n t provisions of law and were authorized

t o do business a s commercial s u r e t i e s i n t h e s t a t e of Montana.

W conclude a p p e l l a n t ' s r e f u s a l t o accept respondents' bonds
 e
      was error.     Suchbonds should be approved in a l l similar

      cases.

            The amended judgment granting respondents ' requested

      writ of mandate i s affirmed.




1
\'.


      ~ h 1 7 fJustice